Citation Nr: 1044264	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II.

3.  Entitlement to a rating in excess of 30 percent for diabetic 
retinopathy and cataracts.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to June 
1970.  He is the recipient of the Purple Heart and the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 2004 and 
March 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Acting Veterans Law Judge 
in September 2006; a transcript of that hearing is associated 
with the claims file.  This matter was previously before the 
Board and was remanded for additional development of the evidence 
in November 2007.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.




REMAND

After thoroughly reviewing the voluminous record in this case, 
including all actions that were taken following the Board's prior 
November 2007 remand, the Board unfortunately finds that an 
additional remand is required for purposes of further developing 
the record and clarifying the current state of the Veteran's 
conditions.  The Board sincerely regrets the delay that will be 
caused by this need for a remand, but the record is not presently 
ready for the Board to review for purposes of making final 
decisions with respect to the claims on appeal.  By fully 
developing the record, the Board will be able to both make 
legally appropriate determinations as to all claims, and also 
will be able to make determinations that are based on a full and 
complete record.  


Family Medical Leave Act (FMLA) Records Needed for PTSD and 
Diabetes Mellitus claims

The Veteran has repeatedly asserted that he was granted leave 
from work under FMLA because of PTSD/depression and diabetes 
mellitus symptoms.  A September 2003 letter from Airborne 
Express, the Veteran's previous employer, appears to show that 
the Veteran was granted FMLA leave for a "serious health 
condition."  The document shows that the grant of FMLA was based 
upon a medical certification; however, the Veteran's claims file 
does not include a copy of this certification.  Therefore, the 
Board finds that a remand is warranted to obtain these records.

New Examination for TDIU Needed

When a Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated at 
60 percent or more.  When there are two or more disabilities, at 
least one disability must be ratable at 40 percent or more, and 
any additional disabilities must result in a combined rating of 
70 percent or more, and the disabled person must be unable to 
secure or follow a substantially gainful occupation.  See 38 
C.F.R. § 4.16(a) (2010).  

The record reflects that service connection is currently 
established for diabetes mellitus, type II (20%), diabetic 
retinopathy and cataracts associated with diabetes mellitus, type 
II (30%), left lower extremity peripheral neuropathy associated 
with diabetes mellitus, type II (10%), right lower extremity 
peripheral neuropathy associated with diabetes mellitus, type II 
(10%), erectile dysfunction associated with diabetes mellitus, 
type II (noncompensable), PTSD (30%), tinnitus (10%), and 
bilateral hearing loss (noncompensable).  The Veteran's current 
combined disability rating is 70%.  

With respect to whether or not the Veteran has at least one 
disability rated as 40 disabling or higher, the Board finds that 
the Veteran's service-connected diabetes mellitus and 
disabilities associated with diabetes mellitus all stem from a 
common etiology.  38 C.F.R. §4.16(a) dictates that for purposes 
of establishing one disability rated at least 40 percent 
disabling, disabilities from a common etiology will be considered 
as one disability.  When the disability ratings for diabetic 
retinopathy (30%), diabetes mellitus (20%), left lower extremity 
peripheral neuropathy (10%), right lower extremity peripheral 
neuropathy (10%) and erectile dysfunction (noncompensable) are 
combined into a single disability rating using Table 1, Combined 
Ratings Table, at 38 C.F.R. §4.25, the Veteran's disabilities 
stemming from diabetes mellitus have a combined disability rating 
of 60%.  Thus, the Board finds the Veteran meets the criteria of 
having a combined disability rating of 70 percent with at least 
one disability rated 40 percent or higher.

In order to establish service connection for a total rating based 
upon individual unemployability due to service-connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).  In reaching such a determination, the central inquiry is 
"whether the Veteran's service connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure and 
follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or to the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

With respect to the question of whether or not the Veteran's 
service-connected disabilities preclude substantially gainful 
employment, the record contains multiple VA examination reports 
from 2005 and 2008 which include opinions on the impact the 
Veteran's service-connected disabilities have on his ability to 
secure and maintain substantially gainful employment.  These 
opinions are inadequate for rating purposes, however, because 
they are premised on an incorrect understanding of the applicable 
standard for TDIU.  To paraphrase, the opinions generally state 
that the Veteran's service-connected disabilities do not preclude 
substantially gainful employment because the Veteran is currently 
receiving Social Security Administration (SSA) disability 
benefits for a nonservice-connected back disability.  

Under the TDIU standard, the question is whether the severity of 
the Veteran's service-connected disabilities alone would preclude 
securing and maintaining substantially gainful employment, in 
light of the Veteran's work history and level of education.  It 
is imperative that the examiners understand that the Veteran's 
current unemployed status is irrelevant in this inquiry.  It is 
also imperative for the examiners to understand that although the 
record reflects that the Veteran's back disability plays a 
significant role in his current unemployed status, the focus of 
the inquiry is not on why he is currently unemployed, but rather 
it is on whether or not his service-connected disabilities alone 
would preclude substantially gainful employment. 

Therefore, the Board finds that a remand is required for purposes 
of undertaking a social and industrial survey to ascertain if the 
Veteran's service-connected disabilities alone would preclude him 
from securing and maintaining substantially gainful employment in 
light of his work history and level of education.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (A medical opinion is 
adequate if it describes the disability in sufficient detail so 
that the Board's evaluation is a fully informed one).

The Board also finds that a new examination is required with 
respect to the claim for a compensable rating for bilateral 
hearing loss.  Following the prior Board remand, the Veteran was 
afforded a VA examination of this condition in November 2008.  
However, not only was the claims file or other appropriate 
medical records not available to the examiner to review in 
conjunction with this examination, but the examination report 
also failed to mention anything with respect to the effects of 
this condition on the Veteran's occupational functioning and 
daily activities.  Such a discussion is required pursuant to the 
changes made in February 2010 to the VA audio examination 
worksheet, and as required by the decision of the United States 
Court of Appeals for Veterans Claims in Martinak v. Nicholson, 
21 Vet.App. 447, 455 (2007) ("The Secretary, in an internal 
guidance document, recently reaffirmed the need for VA 
audiologists to describe the effect of a hearing disability on a 
claimant's occupational functioning and daily activities.")  
Accordingly, a remand is required to conduct an additional audio 
examination of the bilateral hearing loss condition.  

With respect to the November 2008 VA examination that was 
provided concerning the Veteran's claim for an increased rating 
for service-connected diabetes mellitus, a review of the 
examination report reveals that the examiner did not address the 
appellant's specific condition that this condition, along with 
his service-connected PTSD, is causing him to experience short 
term memory loss.  Given the amount of time that has passed since 
the last examination, the Board finds that it is in the best 
interests of the Veteran to schedule an additional and more 
contemporaneous examination of this condition in which the 
examiner specifically addresses and discusses the short term 
memory loss assertion.  

As to the November 2008 VA eye examination report, the Board 
finds that the findings contained in this report are incomplete 
given that the examiner specifically stated that he was not able 
at that time to assess the level of severity of the diabetic 
retinopathy in the left eye because of hemorrhaging due to vein 
occlusion.  It is not clear from the report whether this was 
expected to be a temporary condition, or whether the vein 
occlusion is related to the service-connected diabetic 
retinopathy and cataracts.  Accordingly, a remand is required for 
purposes of conducting an additional examination to address these 
matters.  

With respect to records, a review of the claims file reveals that 
the Veteran is receiving Worker's Compensation benefits 
apparently for a back injury incurred during post-service 
employment.  Because it is not entirely clear that the Worker's 
Compensation benefits were awarded solely due to the back injury, 
or whether other conditions also may be involved, to possibly 
include the service-connected disabilities, a remand is required 
to make a request for the determination made with respect to the 
Worker's Compensation benefits claim and the associated evidence 
upon which this claim was decided.  

Finally, on remand, the AOJ will need to obtain clarification 
from the Veteran concerning the apparent lawsuit he filed against 
the City of New York.  A December 2008 letter from the City of 
New York requested that VA provide that locality with copies of 
all VA medical records.  Because it is not known whether the 
claim(s) involved in that lawsuit concern any of the increased or 
initial ratings that are presently involved in the present appeal 
before VA, clarification needs to be obtained from the Veteran 
and an appropriate request for records may need to be made, 
depending on the nature of the response received from the 
Veteran.  

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should obtain and associate 
with the claims file copies of all 
pertinent records of treatment received at 
the Northport VA Medical Center, or at any 
other VA facility identified by the 
Veteran, from January 2008 to the present.  

2.  The AOJ should obtain and associate 
with the claims file copies of all records 
of treatment received at the Babylon Vet 
Center from February 2008 to the present.  

3.  The AOJ should obtain and associate 
with the claims file copies of the 
Veteran's records regarding FMLA benefits, 
including the September 2003 decision, and 
the medical records upon which the decision 
was based.  

4.  After obtaining any required clarifying 
information from the Veteran that is needed 
for purposes of locating and requesting the 
records, the AOJ should attempt to obtain 
and associate with the claims file the 
reported determination that was made with 
respect to the Veteran's Worker's 
Compensation benefits claim, to include a 
copy of the evidence that was relied upon 
in deciding this claim for benefits.  

5.  The AOJ needs to obtain clarification 
from the Veteran concerning the apparent 
lawsuit he filed against the City of New 
York.  Depending on the nature of the 
response received from the Veteran, the AOJ 
may need to make a request for the medical 
records involved in this lawsuit and a copy 
of any final decision that has been 
rendered, if any.  

6.  The AOJ should schedule the Veteran for 
a VA audio examination with respect to his 
claim for a compensable rating for his 
service-connected bilateral hearing loss 
condition.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated tests, if any, should be 
scheduled as deemed appropriate by the 
examiner.  

7.  The AOJ should schedule the Veteran for 
a VA diabetes mellitus examination with 
respect to his claim for an increased 
rating for his service-connected diabetes 
mellitus.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated tests, if any, should be 
scheduled as deemed appropriate by the 
examiner.  As part of the examination 
report, the examiner is specifically 
requested to address the Veteran's 
contention that his service-connected 
diabetes mellitus is causing him to 
experience short term memory loss.  A full 
rationale should be provided with respect 
to any opinion provided.  

8.  The AOJ should schedule the Veteran for 
a VA eye examination with respect to his 
claim for an increased rating for his 
service-connected diabetic retinopathy and 
cataracts.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated tests, if any, should be 
scheduled as deemed appropriate by the 
examiner.  

As part of the examination, it is requested 
that the examiner specifically address 
whether or not the Veteran is continuing to 
experience hemorrhaging in his left eye due 
to vein occlusion and, if so, whether the 
vein occlusion is related to, or caused by, 
the service-connected diabetic retinopathy 
and cataracts.  A full rationale should be 
provided with respect to any opinion 
provided.

9.  Following the completion of all of the 
above development, the AOJ should arrange 
for the Veteran to undergo a social and 
industrial survey to ascertain if his 
service-connected disabilities alone 
preclude him from securing and maintaining 
substantially gainful employment in light 
of his work history and level of education.  
The Veteran's claims file must be made 
available to the examiner and reviewed in 
connection with the examination.  It is 
imperative for the social and industrial 
survey examiner to understand that although 
the record reflects that the Veteran's back 
disability plays a significant role in his 
current unemployed status, the focus of the 
inquiry is not on why he is currently 
unemployed, but rather it is on whether or 
not his service-connected disabilities 
alone would preclude substantially gainful 
employment in light of his education and 
work history.  If the examiner cannot 
respond to the question posed without 
resorting to mere speculation, the examiner 
must so state and must provide an 
explanation for why an opinion cannot be 
provided without resorting to mere 
speculation.

10.  After accomplishing the above, as well 
as any other development deemed appropriate 
based on the information obtained on 
remand, the AOJ should readjudicate the 
issues on appeal.  In readjudicating the 
claim for TDIU, the AOJ must, in view 
of the Veteran's contention that his 
service-connected conditions have 
rendered him unemployable, specifically 
address whether referral for 
extraschedular consideration is 
warranted pursuant to 38 C.F.R. 
§ 4.16(b).  If the claims on appeal are 
not fully granted, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative, and an 
appropriate period of time should be 
provided for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


